DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 5-15, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani (US 20070034700 A1) in view of Inoue (EP 0541323 A2).
Re Claim 1: Poidomani discloses a system comprising: 
a device including a magnetic emulator (par 35: “emulates swiping of magnetic”, par 65: “magnetic stripe emulator 26,” par 67, 78, 79, & 80: “magnetic stripe emulator 64”), 
wherein said magnetic emulator is operable to electrically couple, and communicate data to, a read-head located on a magnetic stripe reader, and 

However, Poidomani does not disclose that said coil segments are coupled through a via of a printed circuit board.
Inoue however discloses that coil segments are coupled through a via of a printed circuit board (col 5 16-22: form first triple spiral coil wires 25a to 25c on a surface of a printed circuit board 23 as shown in Figure 7, and form second triple spiral coil wires 27a to 27c on the back surface of the printed circuit board 23 as shown in Figure 8, and connect, as shown in Figure 9, spiral coil wires to corresponding ones via through-holes 26a to 26c. col 9 26-40: a printed circuit board; plural first spiral coil wires, which are formed in multiple shape on a surface of said printed circuit board, and ends of which are connected to each other; plural second spiral coil wires, which are formed in multiple shape on the back surface of said printed circuit board, and ends of which are connected to each other).
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Inoue’s teaching in Poidomani’s system for the purpose of selecting optimal shape for ease of manufacturing, best fit inside the device, and/or achieving desired field characteristic.
Re Claim 5: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a read-head detector (par 81: “sensors 70 ... signal general processor ... swiping the card body 10 through a legacy card reader” par 118: “Sensors 70”) for detecting said read-head. 

Re Claim 7: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a battery (par 71, 72, & 75: “battery 56”).
Re Claim 8: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises an RFID (par 87: “radio frequency communications port,” 
Par 88: “RF”). 
Re Claim 9: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises an IC chip (par 68: “commercially available Smart Card chip,” par 76 & 129: “ASIC chip” par 116 & 141: “flip chip”). 
Re Claim 10: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a processor (52 in fig 3). 
Re Claim 11: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a button (par 66: button 28).
Re Claim 12: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a display (par 69 & 77: display 58). 
Re Claim 13: Poidomani modified by Inoue discloses the system of claim 1, wherein said printed circuit board is a flexible printed circuit board (par 31 & 32: " flexible circuit board," par 103: “PC board 136 is a "flex" board,” par 108: “pc board 136 may be ... a multilayer PC board ... PC board be flexible”).

Re Claim 15: Poidomani modified by Inoue discloses the system of claim 1, wherein said printed circuit board is a flexible, multiple layered printed circuit board (par 108: “pc board 136 may be ... a multilayer PC board ... PC board be flexible”).
Re Claim 18: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a battery (par 71, 72, & 75: “battery 56”) and a processor (52 in fig 3).
Re Claim 19: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a battery (par 71, 72, & 75: “battery 56”), a processor (52 in fig 3), and a plurality of read-head detectors (par 81: “sensors 70 ... signal general processor ... swiping the card body 10 through a legacy card reader” par 118: “Sensors 70”). 
Re Claim 20: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a battery (par 71, 72, & 75: “battery 56”), a processor (52 in fig 3), and a button (par 66: button 28). 
Re Claim 21: Poidomani modified by Inoue discloses the system of claim 1, wherein said device further comprises a battery (par 71, 72, & 75: “battery 56”), a processor (52 in fig 3), and a plurality of buttons (38 in fig 2, 40 in fig 2: "account button").

Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani (US 20070034700 A1) modified by Inoue (EP 0541323 A2) in view of Odate (JP 2001194392 A).
Re Claims 2 & 3: Poidomani modified by Inoue discloses the system of claim 1.
However, Poidomani modified by Inoue does not disclose that said ferromagnetic material is rectangular or cylindrical.
Odate however discloses a core that is rectangular and cylindrical (7 in figs 1 & 2, “SOLUTION: a square core 7”).
	Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Odate’s teaching in the system of Poidomani modified by Inoue for the purpose of selecting optimal shape for ease of manufacturing, best fit inside the device, and/or achieving desired field characteristic.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani (US 20070034700 A1) modified by Inoue (EP 0541323 A2) in view of Araki (US 20060214866 A1).
Re Claims 2 & 3: Poidomani modified by Inoue discloses the system of claim 1.
However, Poidomani modified by Inoue does not disclose that said ferromagnetic material is square.
Araki however discloses a core that is square (par 151 & 153: “a 16-mm-long Mn--Zn ferrite core (MT80D available from Hitachi Metals, Ltd.) having a square cross section of 1.5 mm each as a magnetic core,”).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani (US 20070034700 A1) modified by Inoue (EP 0541323 A2) in view of Pitroda (US 6769607 B1).
Re Claims 16 & 17: Poidomani modified by Inoue discloses the system of claim 1.
However, Poidomani modified by Inoue does not disclose that device further comprises a second magnetic emulator and a third magnetic emulator.
Pitroda however discloses a multiple magnetic emulators (col 3 line 66- col 4line 2: “The magnetic stripe emulator may comprise at least one electromagnet.  Two electromagnets may be used to emulate two tracks of a conventional magnetic card stripe.”)
Therefore, it would have been obvious at the time the invention was made to a person having ordinarily skill in the art to incorporate Pitroda’s teaching in the system of Poidomani modified by Inoue for the purpose of emulating multiple tracks of the magnetic stripes.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of a new ground of rejection.
Inoue discloses that coil segments are coupled through a via of a printed circuit board (col 5 16-22: form first triple spiral coil wires 25a to 25c on a surface of a printed circuit board 23 as shown in Figure 7, and form second triple spiral coil wires 27a to 27c on the back surface of the printed circuit board 23 as shown in Figure 8, and connect, as shown in Figure 9, spiral coil wires to corresponding ones via through-holes 26a to 26c. col 9 26-40: a printed circuit board; plural first spiral coil wires, which are formed in multiple shape on a surface of said printed circuit board, and ends of which are connected to each other; plural second spiral coil wires, which are formed in multiple shape on the back surface of said printed circuit board, and ends of which are connected to each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887